Case 2:19-cv-00907-MRM Document 29-1 Filed 10/23/20 Page 1 of 8 PageID 96




                  EXHIBIT “1”
  Case 2:19-cv-00907-MRM Document 29-1 Filed 10/23/20 Page 2 of 8 PageID 97




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

 SCOTT JOHNSON,

         Plaintiff,

 vs.
 MILLER DENTAL LABORATORY,                             Case No.: 2:19-cv-00907-SPC-MRM
 INCORPORATED, a Florida Profit
 Corporation; and PATRICIA MILLER,
 Individually,
        Defendants.


                SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

       This Settlement Agreement and Release of Claims (hereinafter the “Agreement”) is

entered into by and between Plaintiff SCOTT JOHNSON(“Plaintiff”), and Defendants, MILLER

DENTAL LABORATORY INCORPORATED, a Florida Profit Corporation, and PATRICIA

MILLER, Individually, (collectively “Defendants”).

       WHEREAS, Plaintiff was previously employed by Defendants until his separation from

employment in May 2019;

       WHEREAS, Plaintiff filed a lawsuit alleging claims against Defendants in the United

States District Court, Middle District of Florida, for alleged violations of the Fair Labor

Standards Act; and

       WHEREAS, Defendants denied any violations of the Fair Labor Standards Act, and the

parties thereafter engaged in extensive discovery; and

       WHEREAS, the parties prefer to avoid the uncertainties and continued expense of

litigation, and therefore, have elected to settle this matter, subject to court approval;

       NOW, THEREFORE, Plaintiff and Defendants agree as follows:


                                                   1
     Case 2:19-cv-00907-MRM Document 29-1 Filed 10/23/20 Page 3 of 8 PageID 98




1.       The parties desire to reach a full and final settlement and resolution of all past and present

         claims, controversies and disputes related to the Fair Labor Standards act, including the

         payment of overtime wages or regular wages or claims for retaliation that Plaintiff has or

         may have against Defendants, including all claims alleged in this matter as of the date of

         this Agreement.

2.       For and in consideration of the promises outlined in Paragraph 3 of this Agreement,

         Plaintiff agrees as follows:

            a. To settle and release any and all claims for unpaid wages and retaliation which

                Plaintiff has against Defendants, which arose or may have arisen prior to the date

                of execution of this agreement and to dismiss, with prejudice, the case Plaintiff

                has filed in the U.S. District Court, Middle District of Florida, Fort Myers

                Division, Case No. 2:19-cv-00907-SPC-MRM (the “Lawsuit”); and

            b. To agree and acknowledge that this settlement does not constitute an admission

                by Defendants of any violation of any federal, state, or local statute or regulation,

                or any violation of any of Plaintiff’s rights or of any duty owed by Defendants to

                Plaintiff.

3.       For and in consideration of the promises outlined in Paragraph 2 of this Agreement,

         Defendants agree to pay Plaintiff the total consideration of Nine Thousand Dollars

         ($9,000.00). Of the settlement proceeds, Plaintiff will receive a total of Six Thousand

         Dollars ($6,000.00), two thousand five hundred ($2,500) of which represents claimed

         wages, and two thousand five hundred ($2,500) of which represents claimed liquidated

         damages as a result of Plaintiff’s unpaid overtime claim. The remaining one thousand

         ($1,000) is being paid to Plaintiff in consideration for his release of his retaliation claim,

         also equally divided between wages and liquidated damages. Plaintiff’s counsel will




                                                    2
     Case 2:19-cv-00907-MRM Document 29-1 Filed 10/23/20 Page 4 of 8 PageID 99




         receive Three Thousand Dollars ($3,000.00), representing attorneys’ fees and costs

         incurred on Plaintiff’s behalf.

         Plaintiff specifically is aware of, and agree with, the amount of attorneys’ fees and

         costs to be paid to his counsel for representing his interests in this matter.

4.       The above payments for claimed liquidated damages shall be paid in gross amounts with

         no taxes withheld. Company shall issue a Form 1099 with respect to these amounts in

         2021 (for taxable year 2020) and 2022 (for taxable year 2021), stating the amounts as

         “other income.” The above payments for wages shall be less applicable lawful employee

         withholdings. Company shall issue an IRS Form W-2 to Plaintiff with respect to these

         amounts in 2021 (for taxable year 2020) and 2022 (for taxable year 2021). Plaintiff shall

         be responsible for any taxes associated with compensation he receives reported on an IRS

         Form 1099, and Plaintiff’s counsel shall be responsible for reporting and payment of

         taxes associated with the sums attributable to attorney’s fees and costs.

5.       The Parties have agreed that the gross settlement amount of $9,000 will be paid in nine

         equal installments. Defendants agree that each installment payment will be delivered to

         Plaintiff by delivering same to Plaintiff’s counsel, Angeli Murthy, Esquire, at 8151 Peters

         Road, 4th Floor, Plantation, FL 33324, such that the payments are received on or before

         the following due dates:

            a. The first payment of $1,000.00 will be due within 10 days of the Court’s approval

                of this Agreement (“Payment 1”).

            b. The remaining payments will be made in the subsequent eight months after

                Payment 1, due 30 days from the date of the previous payment.

            c. The first six settlement payments will be paid to Plaintiff, Scott Johnson, and split

                equally between wages (withholdings/W2) and liquidated damages (no

                withholdings/1099).
                                                  3
 Case 2:19-cv-00907-MRM Document 29-1 Filed 10/23/20 Page 5 of 8 PageID 100




        d. The final three settlement payments will be made payable to Plaintiff’s counsel,

            Morgan & Morgan, P.A.

6.   Within seven days of receipt of the fully executed settlement agreement, the parties agree

     to file a motion for approval of the settlement agreement as fair and reasonable.

     Although Plaintiff understands that he initially claimed more in damages in his Answers

     to the Court’s Interrogatories, he specifically agrees to the reasonableness of this

     resolution due to defenses regarding coverage that Defendants raised in this matter, as

     well as the risks of continued litigation due to Defendants’ financial condition. Due to
     the nature of FLSA claims, the parties understand that this settlement is not confidential.

     The parties authorize their counsel to take any necessary action to effectuate approval of

     the Settlement Agreement and, to the extent necessary, to engage in good faith to modify

     or eliminate any terms which the Court requires or declines to approve

7.   In the event that Plaintiff or Defendants commence an action for damages, injunctive

     relief, or to enforce the provisions of the Agreement, the prevailing party in any such

     action shall be entitled to an award of its reasonable attorneys’ fees and all costs

     including appellate fees and costs, incurred in connection therewith as determined by the

     court in any such action.

8.   Plaintiff acknowledges and agrees that with the payment of the amounts stated in

     Paragraph 3, he will have been fairly compensated for all wages potentially owed to him

     under the Fair Labor Standards Act (“FLSA”), as well as all attorneys’ fees incurred to

     date. Defendants deny that any monies are owed to Plaintiff, and are offering this

     amount that Plaintiff considers fair compensation for wages, liquidated damages, and

     attorneys’ fees, solely to avoid the costs of continued litigation.

9.   Plaintiff and Defendants agree that this Settlement Agreement is entered into knowingly

     and voluntarily, after having the opportunity to fully discuss it with an attorney. Having


                                               4
 Case 2:19-cv-00907-MRM Document 29-1 Filed 10/23/20 Page 6 of 8 PageID 101




      had the opportunity to obtain the advice of legal counsel to review, comment upon, and

      redraft the agreement, the parties agree that the Agreement shall be construed as if the

      parties jointly prepared it so that any uncertainty or ambiguity shall not be interpreted

      against any one party and in favor of the other.

10.   This Agreement supersedes all prior agreements and understandings between Plaintiff

      and Defendants. No cancellation, modification, amendment, deletion, addition, or other

      changes in this Agreement or any provision hereof or any right herein provided shall be

      effective for any purpose unless specifically set forth in a subsequent written agreement
      signed by both Plaintiff and the Defendants.

11.   This Agreement may be executed in counterparts and an executed version of this

      Agreement, if transmitted by facsimile or if scanned and emailed, shall be effective and

      binding as if it were the originally executed document.

12.   Should any provision of this Agreement be declared or determined by any court of

      competent jurisdiction to be illegal or invalid, the validity of the remaining parts, terms or

      provisions shall not be affected thereby and said illegal or invalid part, term or provision

      shall be deemed not to be a part of this Agreement and all other valid provisions shall

      survive and continue to bind the parties.

13.   The parties agree that this Agreement was entered into in the State of Florida, and shall

      be construed and enforced in accordance with the laws of the State of Florida. In the

      event that any party is forced to institute legal proceedings for breach of the terms of this

      Agreement, it is specifically understood and agreed that any such legal proceeding must

      be brought exclusively in the federal or state courts servicing Florida.




                                                  5
 Case 2:19-cv-00907-MRM Document 29-1 Filed 10/23/20 Page 7 of 8 PageID 102




        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the dates

indicated below with the intent to be legally bound hereby.




            10/15/2020
DATE:                                Signature:


                                     _______________________________________
                                     SCOTT JOHNSON



DATE:________                        Signature:


                                     ________________________________________
                                     MILLER DENTAL LABORATORY
                                     INCORPORATED

                                     Its:_____________________________________
                                                       Title


DATE:                                Signature:


                                     _______________________________________
                                     PATRICIA MILLER, Individually




                                                  6
Case 2:19-cv-00907-MRM Document 29-1 Filed 10/23/20 Page 8 of 8 PageID 103




        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the dates
indicated below with the intent to be legally bound hereby.




DATE:                                Signature:


                                     _______________________________________
                                     SCOTT JOHNSON



DATE:________                        Signature:


                                     ________________________________________
                                     MILLER DENTAL LABORATORY
                                     INCORPORATED

                                     Its:_____________________________________
                                                       Title


DATE:                                Signature:


                                     _______________________________________
                                     PATRICIA MILLER, Individually




                                                  6
